CRAIN, Judge.
This is an appeal from a judgment by the trial court in a personal injury suit in favor of plaintiffs, Don J. Babin and Lawrence Lacy, and against defendants, Michael Le-Bouef, Fletcher Wallace, Ernie Pinel and Home Insurance Company.
A complete factual summary and analysis of this appeal is contained in our opinion in a related suit, Babin v. Edwards, 456 So.2d 659 (La.App.1984). For the reasons assigned in that opinion, we reverse the judgment of the trial court in this appeal. All costs are to be paid by the plaintiff.
REVERSED AND RENDERED.